Case 19-71043   Doc 2   Filed 09/03/19   Entered 09/03/19 09:14:20   Desc Main
                           Document      Page 1 of 6
Case 19-71043   Doc 2   Filed 09/03/19   Entered 09/03/19 09:14:20   Desc Main
                           Document      Page 2 of 6
Case 19-71043   Doc 2   Filed 09/03/19   Entered 09/03/19 09:14:20   Desc Main
                           Document      Page 3 of 6
Case 19-71043   Doc 2   Filed 09/03/19   Entered 09/03/19 09:14:20   Desc Main
                           Document      Page 4 of 6
Case 19-71043   Doc 2   Filed 09/03/19   Entered 09/03/19 09:14:20   Desc Main
                           Document      Page 5 of 6
Case 19-71043   Doc 2   Filed 09/03/19   Entered 09/03/19 09:14:20   Desc Main
                           Document      Page 6 of 6
